Rule 219.     Annual registration of attorneys.
***

      (d)     On or before July 1 of each year, all attorneys required by this rule to pay
an annual fee shall electronically file with the Attorney Registration Office an electronically
endorsed form prescribed by the Attorney Registration Office in accordance with the
following procedures:

***
               (2)    Payment of the annual fee shall be made in one of two ways: a)
       electronically by credit or debit card at the time of electronic transmission of the
       form through the online system of the Attorney Registration Office, which payment
       shall include a nominal fee to process the electronic payment; or b) by check or
       money order drawn on a U.S. bank, in U.S. dollars using a printable, mail-in
       voucher. IOLTA, trust, escrow and other fiduciary account checks tendered in
       payment of the annual fee will not be accepted. If the annual fee form, voucher or
       payment is incomplete or if a [check in] payment of the annual fee has been
       returned to the Board unpaid, the annual fee shall not be deemed to have been
       paid until a collection fee, and one or both of the late payment penalties prescribed
       in subdivision (f) of this rule if assessed, shall also have been paid. The amount of
       the collection fee shall be established by the Board annually after giving due regard
       to the direct and indirect costs incurred by the Board during the preceding year for
       [checks] payment returned to the Board unpaid.

***
       (f)    Any attorney who fails to complete registration by July 16 shall be
automatically assessed a non-waivable late payment penalty established by the Board.
A second, non-waivable late payment penalty established by the Board shall be
automatically added to the delinquent account of any attorney who has failed to complete
registration by August 1, at which time the continued failure to comply with this rule shall
be deemed a request to be administratively suspended. Thereafter, the Attorney
Registration Office shall certify to the Supreme Court the name of every attorney who has
failed to comply with the registration and payment requirements of this rule, and the
Supreme Court shall enter an order administratively suspending the attorney. The Chief
Justice may delegate the processing and entry of orders under this subdivision to the
Court Prothonotary. Upon entry of an order of administrative suspension, the Attorney
Registration Office shall transmit by certified mail, addressed to the last known mailing
address of the attorney, or by electronic means, the order of administrative suspension
and a notice that the attorney shall comply with Enforcement Rule 217 (relating to formerly
admitted attorneys), a copy of which shall be included with the notice.
 For purposes of assessing the late payment penalties prescribed by this subdivision (f),
registration shall not be deemed to be complete until the Attorney Registration Office
receives a completed annual fee form and satisfactory payment of the annual fee and of
all outstanding collection fees and late payment penalties. If [a check in] payment of the
delinquency has been returned to the Board unpaid, a collection fee, as established by
the Board under subdivision (d)(2) of this rule, shall be added to the attorney’s delinquent
account and registration shall not be deemed to be complete until the delinquent account
has been paid in full.
***
       (h)     An attorney who has been administratively suspended pursuant to
subdivision (f) for three years or less is not eligible to file the annual fee form electronically.
The procedure for reinstatement is as follows:

***
       Where [a check in] payment of the fees and late payment penalties has been
       returned to the Board unpaid, the Attorney Registration Office shall immediately
       return the attorney to administrative suspension, and the arrears shall not be
       deemed to have been paid until a collection fee, as established by the Board under
       subdivision (d)(2) of this rule, shall also have been paid.
***
          (j)   Inactive Status:

***
               (1)    An inactive attorney under this subdivision (j) shall continue to file the
       annual form required by subdivision (d), shall file the form through the online
       system identified in subdivision (a), and shall pay an annual fee of $100.00 in the
       manner provided in subdivision (d)(2). Noncompliance with this provision will result
       in the inactive attorney incurring late payment penalties, incurring a collection fee
       for any [check in] payment that has been returned to the Board unpaid, and being
       placed on administrative suspension pursuant to and in accordance with the
       provisions of subdivision (f) of this rule.

                (2)    Administrative Change in Status from Inactive Status to Active
Status:

***
Where [a check in] payment of fees and penalties has been returned to the Board unpaid,
the Attorney Registration Office shall immediately return the attorney to inactive status,
and the arrears shall not be deemed to have been paid until a collection fee, as
established by the Board under subdivision (d)(2), shall also have been paid .
***
        (k) Administrative Change in Status From Administrative Suspension to
Inactive Status:

***

Where [a check in] payment of the fees and penalties has been returned to the Board
unpaid, the Attorney Registration Office shall immediately return the attorney to
administrative suspension, and the arrears shall not be deemed to have been paid until


                                                2
a collection fee, as established by the Board under subdivision (d)(2), shall also have
been paid.




                                          3